Case: 15-41699      Document: 00513639197         Page: 1    Date Filed: 08/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-41699
                                                                                  Fifth Circuit

                                                                                FILED
                                 Conference Calendar                      August 16, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

LINO ADALBERTO PEREZ-DELGADO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:15-CR-1059-1


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Lino Adalberto Perez-
Delgado raises an argument that is foreclosed by United States v. Rodriguez,
711 F.3d 541, 562-63 & n.28 (5th Cir. 2013) (en banc), in which we held that
the generic, contemporary definition of sexual abuse of a minor does not
include an age-differential requirement. Accordingly, the motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.